No. 12624

         I N T E SUPREME COURT O THE STATE O M N A A
              H                 F           F OTN

                                              197 5



I N THE MATTER O DECLARING JONES AND
                F
PETERSON CHILDREN DEPENDENT AND
NEGLECTED CHILDREN
DIVISION O CHILD WELFARE SERVICES
           F
DEPARTMENT O PUBLIC WELFARE STATE O MONTANA,
             F                       F

                                   P e t i t i o n e r and Respondent,

         -vs         -
JUDY PETERSON,

                                  Respondent and Appellant.



Appeal from:             D i s t r i c t Court of t h e T h i r t e e n t h J u d i c i a l D i s t r i c t ,
                         Honorable Robert H Wilson, Judge p r e s i d i n g .
                                                  .
Counsel of Record:

     For Appellant :

                 V. C. Anderson argued, B i l l i n g s , Montana

     For Respondent :

                 Harold Hanser, County Attorney, argued, B i l l i n g s ,
                  Montana
                 Thomas H. Mahan argued, Helena, Montana

                                                    -




                                                        Submitted:      June 18, 1975
                                                                     T-PP--
                                                         Decided:-.ED$           IT--.
         7   r r -

Filed:   -
M r . J u s t i c e Gene B. Daly d e l i v e r e d t h e Opinion of t h e Court.
            T h i s i s an a p p e a l from a judgment e n t e r e d i n t h e d i s t r i c t
c o u r t , Yellowstone County, which d e c l a f e d e i g h t c h i l d r e n depen-
d e n t and n e g l e c t e d and awarded permanent custody and c o n t r o l
t o t h e Child Welfare S e r v i c e s , Department of P u b l i c Welfare,
S t a t e of Montana.
            Appellant mother, Judy P e t e r s o n , i s 30 y e a r s of age.
F i v e of t h e c h i l d r e n were i s s u e of h e r f i r s t m a r r i a g e , one i s
an i l l e g i t i m a t e c h i l d , and two a r e t h e i s s u e of h e r p r e s e n t
marriage t o Dale P e t e r s o n , whom s h e married i n 1969 i n Wyoming.
The f a m i l y came t o B i l l i n g s , Montana, i n 1971.
             I n November 1972, a s a r e s u l t of m a r i t a l problems i n
t h e home, t h e c h i l d r e n were given t o t h e Yellowstone County
Welfare Department by a p a r e n t a l agreement f o r a p e r i o d of t h i r t y
days.
            On December 1 2 , 1972, a p e t i t i o n f o r temporary c u s t o d y
was f i l e d by t h e w e l f a r e department and an o r d e r awarding tem-
p o r a r y c u s t o d y of t h e e i g h t c h i l d r e n t o t h e Yellowstone County
Welfare Department was g r a n t e d by t h e c o u r t .                A petition for

permanent custody w i t h r i g h t t o c o n s e n t t o a d o p t i o n of t h e c h i l d r e n
was f i l e d on March 20, 1973.                O August 1 6 , 1973, t h e p e t i t i o n
                                                 n
was heard by t h e c o u r t .
            O October 9 , 1973, D i s t r i c t Judge Robert H. Wilson
             n
e n t e r e d f i n d i n g s of f a c t , c o n c l u s i o n s of law, o r d e r   and judgment,
which d e c l a r e d t h e e i g h t c h i l d r e n t o be dependent and n e g l e c t e d
within t h e meaning of s e c t i o n 10-501, R.C.M.                   1947, and awarded
permanent c a r e , custody and c o n t r o l t o t h e Child Welfare S e r v i c e s
D i v i s i o n of t h e Department of Welfare of t h e S t a t e of Montana,
with t h e r i g h t t o consent t o t h e i r adoption.                 The mother, Judy
P e t e r s o n , a p p e a l s from t h a t judgment.
             Appellant mother p r e s e n t e d s e v e r a l i s s u e s f o r review
by t h i s Court of which t h e c o n t r o l l i n g i s s u e i s :            Whether t h e
d i s t r i c t c o u r t abused i t s d i s c r e t i o n i n f i n d i n g t h e c h i l d r e n
dependent and n e g l e c t e d and awarding c u s t o d y t o t h e Child Welfare
S e r v i c e s D i v i s i o n , w i t h a r i g h t t o consent t o a d o p t i o n .
             S e c t i o n 10-501, R.C.M.         1947, d e f i n e d a dependent and
neglected c h i l d as:
             "* * *     any c h i l d of t h e age of s i x t e e n y e a r s , o r
            under t h a t age        ***      who has no proper p a r e n t a l
            care or guardianship               ***        o r whose home, by
            r e a s o n of n e g l e c t , c r u e l t y , o r d e p r a v i t y on t h e
            p a r t of i t s p a r e n t s , g u a r d i a n , o r o t h e r person i n
            whose c a r e i t may b e , i s an u n f i t p l a c e f o r such
            c h i l d , o r whose environment i s such a s t o w a r r a n t
            t h e s t a t e , i n t h e i n t e r e s t of t h e c h i l d , t o assume
            i t s guardianship o r support. I I
            Testimony a t t h e permanent custody h e a r i n g on August 1 6 ,
1973, e l i c i t e d t h e s e f a c t s :    The husband i n t h e home, Dale P e t e r -
son, was t h r e e times committed t o t h e Montana s t a t e h o s p i t a l f o r
t h e i n s a n e by i n v o l u n t a r y proceedings.          A t t h e time of t h e permanent

custody h e a r i n g he was incompetent b u t was r e p r e s e n t e d a t t h e
h e a r i n g by h i s s i s t e r , Joanne M a r t e l l , who had p r e v i o u s l y been
appointed h i s guardian ad l i t e m .                I t was n o t uncommon f o r Dale

Peterson t o maltreat the children.                       The mother was given h e l p
from v a r i o u s a g e n c i e s i n Wyoming and Montana i n t h e f i e l d s of
food p r e p a r a t i o n , n u t r i t i o n , money management, c l o t h i n g , c l e a n -
l i n e s s and medical c a r e f o r t h e c h i l d r e n .         Despite t h i s h e l p ,
t h e testimony r e v e a l e d over and over a g a i n t h a t t h e c h i l d r e n were
n o t provided proper o r s u f f i c i e n t food, c l o t h i n g , s a n i t a r y
medical c a r e even when t h e l a t t e r was s e r i o u s l y needed.
            I n t h e o p i n i o n of one s o c i a l worker who had made a p p r o x i -
mately 45 v i s i t s t o t h e P e t e r s o n home, t h e c h i l d r e n ' s c l e a n l i n e s s
was t h e worst he had e v e r seen. The c h i l d r e n o f t e n lacked warm
c l o t h i n g i n t h e w i n t e r , even though v a r i o u s w e l f a r e a g e n c i e s had
r e p e a t e d l y given t h e f a m i l y overshoes, heavy c o a t s , shoes and
other clothing.
             The combination of t h e f a t h e r ' s behavior and t h e l a c k of
t h e s e b a s i c needs r e s u l t e d i n a p s y c h o l o g i c a l - s o c i o l o g i c a l a s s e s s -
ment which concluded t h a t most of t h e c h i l d r e n had s e v e r e emo-
t i o n a l problems.         Four persons (a p u b l i c h e a l t h and s c h o o l n u r s e ,
a p s y c h i a t r i c n u r s e , and two s o c i a l w e l f a r e workers) u n q u a l i -
f i e d l y recommended t h e c h i l d r e n be permanently removed from b o t h
parents.         A f t e r t h e c h i l d r e n were removed from t h e p a r e n t s and
placed i n a r e c e i v i n g home, c o n s i d e r a b l e emotional improvement was
noted.
             The remaining i s s u e s p r e s e n t e d f o r review concern l a c k of
due p r o c e s s a s a r e s u l t of unreasonable d e l a y from t h e d a t e of
t h e temporary custody and t h e h e a r i n g on t h e permanent custody
p e t i t i o n and whether i n f o r m a t i o n o b t a i n e d by v a r i o u s county
agencies i s privileged.
             Was t h e e i g h t months d e l a y between t h e d a t e of t h e
temporary custody o r d e r and t h e h e a r i n g on t h e permanent custody
p e t i t i o n such an unreasonable l e n g t h of time a s t o c o n s t i t u t e a
v i o l a t i o n of due p r o c e s s ?      S e c t i o n 10-503, R.C.M.            1947, ( r e p e a l e d
Ch. 328, Laws 1974), provided t h a t when c h i l d r e n a r e removed
from t h e i r p a r e n t s i n an emergency s i t u a t i o n a p e t i t i o n f o r cus-
tody must be f i l e d w i t h i n 48 hours.                   I n t h i s i n s t a n c e , however,
t h e c h i l d r e n were removed from t h e i r p a r e n t s under a t h i r t y day
p a r e n t a l agreement a t t h e e x p i r a t i o n of which a temporary custody
o r d e r was o b t a i n e d .
             There was an i n t e r v a l of e i g h t months between t h e d a t e
of i s s u i n g t h e temporary o r d e r and t h e d a t e of h e a r i n g on t h e
permanent custody p e t i t i o n .              There i s no Montana s t a t u t e r e q u i r i n g
a h e a r i n g w i t h i n a given time p e r i o d .            Although t h e mother was
r e p r e s e n t e d by c o u n s e l a t t h e h e a r i n g and two members of t h e
Yellowstone County Welfare O f f i c e t e s t i f i e d , t h e r e c o r d c o n t a i n s
no testimony r e g a r d i n g t h e r e a s o n f o r t h e d e l a y o r showing funda-
mental u n f a i r n e s s of such a d e l a y .
             During t h i s p e r i o d t h e mother had c o n t a c t w i t h t h e

c h i l d r e n s e v e r a l times a week.          There i s n o t h i n g i n t h e r e c o r d
t o i n d i c a t e t h a t a demand f o r t h e c h i l d r e n o r an e a r l y h e a r i n g

was e v e r made by t h e mother.

             I n support of h e r argument t h e mother c i t e s a Colorado

c a s e , P.F.M.     v. D i s t r i c t Court I n and For t h e County of Adams,

Colo. 1974, 520 P.2d 742.                   There, a Colorado s t a t u t e demanded

a h e a r i n g w i t h i n 48 hours a f t e r t h e t a k i n g o f t h e c h i l d r e n .
The Colorado Supreme Court h e l d t h a t a h e a r i n g had t o o c c u r , b u t

t h a t f a i l u r e t o do s o w i t h i n 48 hours d i d - make t h e c u s t o d y
                                                            not

proceedings void ab i n i t i o .                This c a s e does n o t r e a c h t h e i s s u e

involved h e r e .

             The q u e s t i o n of whether t h e i n f o r m a t i o n o b t a i n e d b y
v a r i o u s county a g e n c i e s ( i . e .    the school nurse, a public nurse,

and s o c i a l w e l f a r e workers) d u r i n g t h e time they worked w i t h t h e

P e t e r s o n f a m i l y , i n c l u d i n g p a r e n t s and c h i l d r e n , could be used

a s evidence i n a dependent and n e g l e c t e d proceeding i s n o t

supported by Montana s t a t u t e s on p r i v i l e g e communications o r
c a s e law.

            Appellant mother c i t e s t h e Court t o T i t l e 42, U . S . C . A .
5602 ( a ) ( 9 ) , a f e d e r a l s t a t u t e r e q u i r i n g s t a t e a g e n c i e s t o
p r o v i d e s a f e g u a r d s which r e s t r i c t t h e u s e o r d i s c l o s u r e of i n -

formation concerning a p p l i c a n t s and r e c i p i e n t s of w e l f a r e .

T h i s f e d e r a l s t a t u t e c r e a t e s no p r i v i l e g e of communication be-

tween a w e l f a r e agency and a w e l f a r e c l i e n t i n a proceeding of

t h i s nature.
             Child custody problems a r e never e a s i l y r e s o l v e d .                      How-
e v e r , t h e c h i l d r e n ' s b e s t i n t e r e s t and w e l f a r e , n o t t h a t of t h e
p a r e n t s , i s t h e paramount c o n s i d e r a t i o n .      I n r e Olson C h i l d r e n ,
        Mont   .        ,   524 P.2d 779, 3 1 St.Rep.543; I n r e J u l i a Ann
Bad Yellow H a i r , 162 Mont. 107, 112, 509 P.2d 9 , and c a s e s c i t e d

therein.        W a r e mindful t h a t o r d i n a r i l y a c h i l d ' s i n t e r e s t s and
                 e
    w e l f a r e w i l l b e s t be served by r e t a i n i n g custody i n t h e
    n a t u r a l p a r e n t s , however, t h e circumstances of t h e i n d i v i d u a l
    c a s e may r e q u i r e a d i f f e r e n t r e s u l t .   In r e J u l i a Ann Bad
    Yellow H a i r , supra.
                 W f i n d no p r e j u d i c i a l e r r o r i n t h e r e c o r d .
                  e                                                                     Review
    o f t h e e n t i r e p r o c e e d i n g s ~ m l s t h a t t h e r e i s an abundance of
    s u b s t a n t i a l c r e d i b l e evidence t o support t h e f i n d i n g and judgment
    of t h e d i s t r i c t c o u r t .
                 The judgment i s affirmed.




                                                     .................................
                                                              Justice


    W Concur:
     e


    ..............................
         Chief J u s t i c e




                                                      r




          Justices.
\